DETAILED ACTION
1.	This Notice of Allowance is in response to the Amendment filed December 14, 2020.
REASONS FOR ALLOWANCE
2.	Claims 1 and 3-6 are allowable over the references of record for at least the following reasons:
	Claim 1: a key groove formed in inner peripheral faces of the power transmission gear and the collar member and extending in an axial direction of the crankshaft; and
	a key member projection from an outer periphery of the crankshaft and fitted into the key groove,
	wherein the key member engages with the key groove and is disposed between both the power transmission gear and collar member and the crankshaft.  
	The closest prior art is the Miller reference.  The Miller reference fails to disclose all of the features of amended independent claim 1.  Furthermore, modification of the Miller reference to arrive at the language of amended independent claim 1 would render the Miller reference inoperable for its intended purpose.  The Miller reference was interpreted to show the collar as item (17).  Accordingly, the Miller reference fails to disclose both a power transmission gear and a collar.  If an additional gear/collar was added and the key member is required to be disposed between both the gear and the collar then the groove (18) carved in item (17) of the Miller reference would have to be modified to allow the key member to transverse item (17) and an additional collar.  This would change the principle of operation of the Miller reference by having such a new groove needed to be developed.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747